NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0535n.06

                                           No. 19-1782

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
 UNITED STATES OF AMERICA,                                )                      Sep 16, 2020
                                                          )                  DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                               )
                                                          )
 v.                                                       )      ON APPEAL FROM THE
                                                          )      UNITED STATES DISTRICT
 MOHAMED MOHAMOUD ABDI,                                   )      COURT FOR THE EASTERN
                                                          )      DISTRICT OF MICHIGAN
        Defendant-Appellant.                              )
                                                          )
                                                          )



       Before: SUHRHEINRICH, LARSEN, and READLER, Circuit Judges.

       LARSEN, Circuit Judge.        Following a string of armed robberies, a jury convicted

Mohamed Abdi of nine Hobbs Act violations, see 18 U.S.C. § 1951(a), and eight counts of use of

a firearm during and in relation to a crime of violence, see 18 U.S.C. § 924(c)(1)(A)(ii). The

district court then sentenced Abdi to fifty-six years plus nine days in prison. On appeal, Abdi

contends that a police transgression of his Fourth Amendment rights and multiple Miranda

violations should have resulted in the suppression of evidence at his trial. In addition, Abdi argues

that the district court erred in stacking the sentences for his eight § 924(c)(1)(A)(ii) convictions.

For the reasons that follow, we AFFIRM.

                                                 I.

       On October 18, 2017, an armed man robbed a CVS store on Mack Avenue in St. Clair

Shores, Michigan. The robber displayed what appeared to be a gun in his waistband and demanded
No. 19-1782, United States v. Abdi


that a CVS employee put money from multiple cash registers into a plastic CVS bag. After the

robber left the store, the employee quickly called 911. When police arrived just a few minutes

later, the employee recounted the events and described the robber as an African American man

wearing a “green hat with an S on it.” Police at the scene relayed the employee’s description over

a police radio.

       At that time, Sergeant David Gardzella was on patrol about two miles south in neighboring

Grosse Pointe Woods. Dispatch described the CVS robber over the radio as “a black male in his

30s wearing a Michigan State baseball cap” and driving a white Buick Rendezvous. Gardzella

responded by driving northbound on Mack Avenue toward the CVS and soon saw a white Buick

Rendezvous traveling southbound. As the vehicle passed, Gardzella “saw a black male inside with

a green baseball cap” that he “associate[d] with Michigan State colors.”

       Gardzella quickly turned around, never lost sight of the vehicle, and followed the Buick

Rendezvous into a small municipal parking lot.         While Gardzella waited to receive more

information from dispatch, he saw the driver—Mohamed Abdi, no longer wearing the green cap—

get out of the Buick and begin to walk away. At that point, Gardzella opened his car door and

ordered Abdi to stop and put his hands on his head. He told Abdi he was “going to have to check

him out because he matched the description of a person in a robbery.” Gardzella asked if that was

“okay.” Abdi agreed, and the sergeant patted him down for weapons. Over the next minute,

Gardzella asked Abdi four questions: (1) his name, (2) where he was coming from, (3) where he

was going, and (4) why he stopped in the parking lot. Abdi gave his name, and claimed he was

coming from Roseville and going to the hospital. Abdi’s answer to why he stopped in the parking

lot cannot be heard on the recording, and Gardzella did not testify about his response.




                                                -2-
No. 19-1782, United States v. Abdi


       In response to further questioning by Gardzella, Abdi made several incriminating

statements.   However, in accordance with the district court’s later order, these subsequent

statements were not introduced at trial. First, Abdi mentioned that there was a weapon in his car.

Upon hearing this, Gardzella immediately ordered Abdi to turn around and drop his keys, and,

while arresting Abdi, he asked why Abdi had a weapon in the car. Abdi replied that he had done

“something stupid.” Gardzella then asked Abdi if he had robbed the CVS store, and Abdi

answered, “Yes.” After arresting Abdi, Gardzella and other officers looked inside the Buick

Rendezvous and found a green Michigan State baseball cap on the front passenger seat, as well as

a handgun and a bag filled with money inside the center console.

       Abdi was taken into the custody of the St. Clair Shores Police Department (SCSPD) and

transported to the police station for processing and booking. Two SCSPD officers interviewed

him at the station house. Before any questioning, the following exchange occurred:

       Officer: I got to read some things to you. These are your Miranda warnings. You
       have the right to remain silent. Anything you say can and will be used against you
       in the court of law. You have the right to talk to a lawyer and have him present
       with you while you are being questioned. If you cannot afford to hire a lawyer, one
       will be appointed to represent you before any questioning if you wish. You may
       decide at any time to exercise these rights and not answer any questions or make
       any statements. Did you understand each of these rights as I read them to you?
       Abdi: Yes, I do.
       Officer: Having these rights in mind, do you wish to talk to us now?
       Abdi: I . . . I will . . . Is there a lawyer around by chance right now?
       Officer: We don’t have one here, no.
       Abdi: Okay, so if I was to request one how long would it take him to get here?
       Officer: You would have to get your own.
       Abdi: I would have to get my own? If I can’t afford one?
       Officer: Then at court they would appoint one to you; the court would appoint one
       to you after your arraignment.
       Abdi: And then what would happen?
       Officer: Not sure yet.

                                                 -3-
No. 19-1782, United States v. Abdi


After about an eight second pause, the officers explained to Abdi again, “We have to read you

your rights and we have to let you know your rights,” to which Abdi replied, “I know my rights.

I know my rights.” One of the officers asked Abdi if he wanted to continue with the interview or

wait. Abdi responded, “I guess I can talk,” but added that he would not answer every question.

One of the officers replied, “That’s up to you . . . . We can’t . . . make you.” Abdi then admitted

to committing several robberies, including the robbery of the CVS on Mack Avenue.

       Later that same day, Abdi was questioned a second time by two Federal Bureau of

Investigation (FBI) agents about the string of robberies. The agents fully advised Abdi of his

Miranda rights before any questioning, both orally and in writing. Abdi acknowledged his

understanding and agreed to speak with the agents. He then confessed again to committing all

nine robberies at issue. A federal grand jury charged Abdi with nine Hobbs Act violations for the

robberies, as well as nine violations of 18 U.S.C. § 924(c)(1)(A)(ii) for his use of a firearm during

and in relation to each of them.

       Abdi filed a motion to suppress his confessions, which the district court granted in part and

denied in part. It found that Gardzella should have advised Abdi of his Miranda rights after he

“told Abdi to turn around and drop his keys, and certainly after Abdi stated that he did ‘something

stupid.’” The court suppressed Abdi’s statements to Gardzella after that point. The court

determined, however, that the Miranda warnings provided at the SCSPD prior to questioning were

sufficient, that Abdi had voluntarily waived his Miranda rights, and that Abdi never

unambiguously invoked his right to counsel. Similarly, the court found that Abdi’s later statements

to the FBI agents were made after he was again fully advised of his rights under Miranda and

voluntarily waived those rights for a second time. As a result, it held Abdi’s subsequent




                                                -4-
No. 19-1782, United States v. Abdi


confessions at the police station to both the SCSPD officers and the FBI agents were admissible.

Only the confessions to the FBI agents were admitted at trial.

       One week before trial—and more than four months past a pretrial motions deadline set by

the district court—Abdi filed a motion to adjourn and for leave to file another motion to suppress

evidence. He did not identify any new evidence, but proposed to argue that all of the government’s

evidence, including all of his statements and all physical evidence resulting from the stop by

Gardzella, should be suppressed because Gardzella lacked reasonable suspicion to stop him in the

parking lot. The district court granted Abdi’s motion to adjourn, but denied leave to file another

suppression motion, finding the motion was untimely without a showing of good cause and that,

in any event, Gardzella had reasonable suspicion to stop Abdi.

       Abdi’s trial occurred over several days in November 2018, and the jury found him guilty

of all nine of the robbery charges, as well as eight of the nine associated § 924(c)(1)(A)(ii) charges.

The district court imposed consecutive sentences of one day on each robbery count, and seven

years on each gun charge, for a total sentence of fifty-six years and nine days.

       Abdi filed a timely notice of appeal. Before this court, he raises three issues: (1) whether

Gardzella had reasonable suspicion to stop Abdi in the parking lot, such that all evidence obtained

thereafter should have been suppressed; (2) whether his Miranda rights were violated, thereby

rendering his confessions inadmissible; and (3) whether the district court properly “stacked” his

eight § 924(c)(1)(A)(ii) convictions in issuing Abdi’s sentence.

                                                  II.

       We address Abdi’s Fourth Amendment challenge first. The Fourth Amendment protects

the people only against “unreasonable . . . seizures.” U.S. Const. amend. IV. Consistent with this

right, it is well established that a police officer may briefly stop a suspect for investigation when



                                                 -5-
No. 19-1782, United States v. Abdi


the “officer observes unusual conduct which leads him reasonably to conclude in light of his

experience that criminal activity may be afoot.” Terry v. Ohio, 392 U.S. 1, 30 (1968). An

“inchoate and unparticularized suspicion or ‘hunch’” is not enough to support reasonable

suspicion. Id. at 27. Rather, to justify an investigatory Terry stop, “the police officer must be able

to point to specific and articulable facts which, taken together with rational inferences from those

facts, reasonably warrant that intrusion.” Id. at 21. Whether such “reasonable suspicion” exists is

based on the “totality of the circumstances,” including all the information and experience available

to the police officer at the time of the stop. United States v. Arvizu, 534 U.S. 266, 273 (2002).

       In this case, the claimed Fourth Amendment violation suffers both procedurally and on the

merits. On the procedural front, Abdi filed his motion to suppress after the district court’s pretrial

motions deadline without good cause. “Only in a case of the most flagrant abuse will a court of

appeals review a trial court’s discretionary denial of a motion to suppress as untimely.” United

States v. Francis, 646 F.2d 251, 260 (6th Cir. 1981); see United States v. Nicholson, 716 F. App’x

400, 418 (6th Cir. 2017). And nothing of the sort is at work here. On April 9, 2018, the district

court set June 11 as the deadline for filing pretrial motions. Abdi moved for leave to file his motion

to suppress on Fourth Amendment grounds on October 31—more than four months late and only

a week before trial. He offered no legitimate reason to the district court for that delay, arguing

only that “an additional review of the record evidence” in light of the district court’s Miranda

ruling brought the issue “into a more precise and sharper focus.” Such a decision to wait and “see

how the court rule[s] on an earlier motion” before filing another one based on previously available

evidence is not good cause for months of delay. United States v. Walden, 625 F.3d 961, 965 (6th

Cir. 2010) (citing United States v. Garcia, 528 F.3d 481, 484–85 (7th Cir. 2008)). Nor does Abdi

even challenge the district court’s lack-of-good-cause finding on appeal. See United States v.



                                                 -6-
No. 19-1782, United States v. Abdi


Johnson, 440 F.3d 832, 845–46 (6th Cir. 2006) (“An appellant abandons all issues not raised and

argued in its initial brief on appeal.” (citation omitted)). These procedural failures alone provide

ample justification for upholding the district court’s ruling.

       Even if Abdi could show good cause, we agree with the district court that Gardzella had

reasonable suspicion to stop him. Within minutes of the CVS robbery, police dispatch informed

Gardzella that “a black male in his 30s wearing a Michigan State baseball cap” had robbed the

CVS on Mack Avenue about two miles north of Gardzella and had driven away in a white Buick

Rendezvous. That information possessed adequate indicia of reliability, coming from an officer’s

in-person interview of a CVS employee who had just observed the suspect firsthand. See Adams

v. Williams, 407 U.S. 143, 146–47 (1972) (explaining that a Terry stop is justified “when the victim

of a . . . crime seeks immediate police aid and gives a description of [her] assailant”); see also

Navarette v. California, 572 U.S. 393, 398–399 (2014).1 In response, Gardzella began traveling

northbound on Mack Avenue towards the CVS and soon saw a white Buick Rendezvous travelling

southbound (i.e., from the direction where the robbery occurred). As the white Buick Rendezvous

passed him, Gardzella observed “a black male inside with a green baseball cap” that he

“associate[d] with Michigan State colors.”        This was all consistent with police dispatch’s

description of both the robber and getaway vehicle—one that was driving away from the scene of



1
  On this point, Abdi relies heavily on Florida v. J.L., 529 U.S. 266, 270 (2000), arguing that “[a]s
in J.L., police suspicion that the suspect was dangerous arose not from observation, but solely on
information from another source.” But the Supreme Court has squarely rejected Abdi’s “argument
that reasonable cause for a [Terry stop] can only be based on the officer’s personal observation,
rather than on information supplied by another person.” Adams, 407 U.S. at 147. The key to J.L.
was not that the officer’s suspicion arose from another source, but that it arose “from a call made
from an unknown location by an unknown caller.” 529 U.S. at 270 (emphasis added). And in
concluding that such “an anonymous tip lacking indicia of reliability” could not justify a Terry
stop, the Court distinguished “a tip from a known informant whose reputation can be assessed and
who can be held responsible if her allegations turn out to be fabricated.” Id. at 270, 274. The latter
is what we have here.
                                                 -7-
No. 19-1782, United States v. Abdi


the crime just minutes after the robbery. Based on these observations, Gardzella turned around,

never lost sight of the vehicle, and followed it into the parking lot.

       Taken together, these specific and articulable facts justify the subsequent Terry stop.

Indeed, in a similar case, we held that reasonable suspicion “clearly” existed on less. See United

States v. Hurst, 228 F.3d 751, 757 (6th Cir. 2000) (finding reasonable suspicion where an officer

saw a damaged vehicle matching the description of a suspected burglary getaway car, driving miles

away from the scene a full twenty-five minutes later, even though the vehicle type and number of

passengers inside did not match the description given to authorities). To be sure, Abdi got out of

his car no longer wearing the green cap—which was found only later by Gardzella on the

passenger’s seat. But that alone does not defeat Gardzella’s reasonable suspicion. After all, the

officer had already seen Abdi wearing the green cap in the Rendezvous and never lost sight of the

vehicle before Abdi emerged. Accordingly, the initial stop and frisk did not violate Abdi’s Fourth

Amendment rights.

                                                 III.

       That brings us to Abdi’s Miranda claims. Police officers are required to give Miranda

warnings before questioning a suspect “only where there has been such a restriction on [his]

freedom as to render him ‘in custody.’” Oregon v. Mathiason, 429 U.S. 492, 495 (1977) (per

curiam); see Miranda v. Arizona, 384 U.S. 436, 444 (1966). “In determining whether a person is

‘in custody’ for purposes of Miranda, courts look to ‘the objective circumstances of the

interrogation to determine how a reasonable person in the position of the individual being

questioned would gauge the breadth of his or her freedom of action.’” United States v. Luck, 852

F.3d 615, 621 (6th Cir. 2017) (alterations adopted) (quoting United States v. Panak, 552 F.3d 462,

465 (6th Cir. 2009)). “Not all restraints on freedom of movement amount to custody for purposes



                                                 -8-
No. 19-1782, United States v. Abdi


of Miranda.” Howes v. Fields, 565 U.S. 499, 509 (2012). Instead, the “relevant environment”

must “present[] the same inherently coercive pressures as the type of station house questioning at

issue in Miranda” before a violation can occur. Id. Even then, once Miranda warnings have been

given, the defendant may still waive his Miranda rights “provided the waiver is made voluntarily,

knowingly and intelligently.” Miranda, 384 U.S. at 444.

       Abdi claims two Miranda violations on appeal. First, he argues that he was “in custody

and subject to interrogation the moment Sgt. Gardzella ordered him to stop walking and place his

hands behind his head.” Second, he maintains that he “never gave an effective waiver” before

questioning at the police station. Neither claim has merit.

                                                 A.

       We turn first to Abdi’s statements to Gardzella in the parking lot. And we note at the outset

that only Abdi’s answers to Gardzella’s first four questions—his name, where he was coming

from, where he was headed, and why he stopped in the parking lot—were permitted at trial.

Consistent with the district court’s order, Abdi’s later statements to Gardzella that he had a weapon

in his car, had done “something stupid,” and had robbed the CVS were all suppressed.

       Like his Fourth Amendment argument, Abdi’s first Miranda claim fails on both procedural

and substantive grounds. It fails procedurally because Abdi has now flip-flopped on the argument

he made to the district court. In his motion to suppress, Abdi conceded that during the “initial

interaction,” Gardzella “was permitted to ask questions, without providing Miranda warnings,

relating to Defendant’s identity and regarding the safety of the public as well as himself.”

Moreover, at the suppression hearing, Abdi’s counsel reaffirmed that Gardzella’s first four

questions were permissible even absent Miranda warnings. See R. 86, PageID 847 (“[W]hat we’re

arguing here is that all statements . . . from the point of him being handcuffed through the rest of



                                                -9-
No. 19-1782, United States v. Abdi


the day be excluded.”). But that is not Abdi’s position on appeal. He now argues that he was in

custody before any questioning—specifically, “the moment Sgt. Gardzella ordered him to stop

walking and place his hands behind his head.” That novel argument is improper. By conceding

the legality of Gardzella’s first four questions below, Abdi waived his opportunity to contest the

matter in this court. See United States v. Collins, 683 F.3d 697, 701 (6th Cir. 2012).

       In any event, Abdi fares no better on the merits. The Supreme Court has held that “the

temporary and relatively nonthreatening detention involved in a traffic stop or Terry stop does not

constitute Miranda custody.” Maryland v. Shatzer, 559 U.S. 98, 113 (2010) (internal citation

omitted). And this was nothing but an ordinary Terry stop. It involved “only one” police officer

and occurred outside in “public view,” where others could witness the interaction. Berkemer v.

McCarty, 468 U.S. 420, 438 (1984); see United States v. Swanson, 341 F.3d 524, 529 (6th Cir.

2003). Each of Gardzella’s first four questions was non-accusatory, sought routine information

familiar to any investigatory stop, and was posed in the first minute of the interaction. And,

although Abdi “was not free to leave” during the stop and frisk, he “was not in handcuffs or in any

other way restrained.” Swanson, 341 F.3d at 530. At least for these four questions, then, Abdi

was not in custody for Miranda purposes.         The circumstances were “quite different from

stationhouse interrogation” and “substantially less ‘police dominated’ than that surrounding the

kinds of interrogation at issue in Miranda.” Berkemer, 468 U.S. at 438–39. We therefore reject

Abdi’s first Miranda claim.

                                                B.

       We also reject Abdi’s second Miranda claim seeking to suppress his confession to the FBI.

Abdi does not argue that the FBI agents themselves failed to properly Mirandize him. Instead, he




                                               -10-
No. 19-1782, United States v. Abdi


suggests that the “FBI agents’ attempt to re-Mirandize Abdi w[as] ineffective,” because “the taint

from the prior interrogation by SCSPD was still present.”

       The problem with that argument is, there was no constitutional taint generated in the prior

interrogation. Abdi waived his properly administered Miranda rights before confessing to the

SCSPD officers. Nevertheless, Abdi urges us that the SCSPD officers “misled and deceived Abdi

about his rights” so as to negate this waiver, and “also did not respect Abdi’s invocation of the

right to counsel.” Both contentions are meritless.

                                                1.

       Start with Abdi’s waiver. A voluntary, knowing, and intelligent waiver of a Miranda right

“has two distinct dimensions.” Moran v. Burbine, 475 U.S. 412, 421 (1986).

       First, the relinquishment of the right must have been voluntary in the sense that it
       was the product of a free and deliberate choice rather than intimidation, coercion,
       or deception. Second, the waiver must have been made with a full awareness of
       both the nature of the right being abandoned and the consequences of the decision
       to abandon it. Only if the “totality of the circumstances surrounding the
       interrogation” reveals both an uncoerced choice and the requisite level of
       comprehension may a court properly conclude that the Miranda rights have been
       waived.

Id. (quoting Fare v. Michael C., 442 U.S. 707, 725 (1979)).

       There is no doubt that Abdi’s decision to waive his privilege against self-incrimination was

voluntary. “He alleges no ‘coercion of a confession by physical violence or other deliberate means

calculated to break [his] will,’ and the trial court found none.” Colorado v. Spring, 479 U.S. 564,

573–74 (1987) (alteration in original) (quoting Oregon v. Elstad, 470 U.S. 298, 312 (1985)). Nor

was there any evidence that his “will [was] overborne and his capacity for self-determination

critically impaired because of coercive police conduct.” Id. at 574 (internal quotation mark

omitted).




                                               -11-
No. 19-1782, United States v. Abdi


       Furthermore, Abdi possessed the level of comprehension necessary to make his waiver

knowing and intelligent. “The Constitution does not require that a criminal suspect know and

understand every possible consequence of a waiver of the Fifth Amendment privilege.” Id. It

simply requires “that the suspect be fully advised” of the privilege not to be a witness against

himself. Id.; see Duckworth v. Eagan, 492 U.S. 195, 203 (1989) (“The inquiry is simply whether

the warnings reasonably conve[y] to [a suspect] his rights as required by Miranda.” (alterations in

original) (internal quotation mark omitted)).

       Abdi claims that SCSPD officers “did not inform Abdi of his right to counsel during

interrogation.” But the SCSPD officers did just that, touching all the Miranda bases in no

uncertain terms:

       I got to read some things to you. These are your Miranda warnings. You have the
       right to remain silent. Anything you say can and will be used against you in the
       court of law. You have the right to talk to a lawyer and have him present with you
       while you are being questioned. If you cannot afford to hire a lawyer, one will be
       appointed to represent you before any questioning if you wish. You may decide at
       any time to exercise these rights and not answer any questions or make any
       statements. Did you understand each of the rights as I read them to you?

Abdi responded affirmatively: “Yes, I do.” He then said, “I will” talk.

       To be sure, Abdi proceeded to ask some clarifying questions about the procedures for

obtaining counsel. In response, the police informed him that there was no lawyer currently at the

station, that he would need to get his own, but that if he could not afford one, “the court would

appoint one to [him] after [his] arraignment.” It is Abdi’s position that “[w]hen the officer

responded that he could only have a lawyer at that moment if he hired one, the officer intentionally

dissuaded and confused Abdi about what his rights were.”

       We disagree. And on this point, Duckworth is controlling. There, after reading a recital

of the Miranda rights similar to that issued in this case, the police added: “We have no way of



                                                -12-
No. 19-1782, United States v. Abdi


giving you a lawyer, but one will be appointed for you, if you wish, if and when you go to court.”

Duckworth, 492 U.S. at 198 (some emphasis omitted). Though that statement arguably “was

linked [to a] future point in time after the police interrogation,” id. at 204 (alteration in original)

(quoting California v. Prysock, 453 U.S. 355, 360 (1981)), the Supreme Court found it

unobjectionable because the defendant was otherwise apprised of his right to counsel before and

during questioning. See id. at 203–04. The present case demands the same result. As in

Duckworth, the officers “accurately described [Michigan’s] procedure for the appointment of

counsel” in response to Abdi’s questions. Id. at 204; see MCR 6.005(A)–(D) (providing for the

appointment of counsel at arraignment). And as in Duckworth, the Miranda warnings “did not

suffer from [the] defect” of failing to “apprise the accused of his right to have an attorney present

if he chose to answer questions.” 492 U.S. at 205. The warnings properly informed Abdi that he

had a right to counsel “before” any questioning and that he could exercise this right “at any time.”

Id.; see Richardson v. Duckworth, 834 F.2d 1366, 1371 (7th Cir. 1987) (rejecting the defendant’s

Miranda claim when he “was told, in response to his question about an attorney, that a lawyer

would be appointed in court”); People v. Smith, 150 P.3d 1224, 1240 (Cal. 2007) (similar).

       Thus, the responses to Abdi’s clarifying questions did not negate the proper warnings given

just seconds earlier. The responses correctly “indicated when counsel would be appointed, but

[they] did not imply that the right to an attorney was tied to a future event.” Mitchell v. MacLaren,

933 F.3d 526, 533 (6th Cir. 2019). When taken “in their totality,” then, the police officers’

explanations of Abdi’s rights satisfied Miranda. Duckworth, 492 U.S. at 205. “Miranda does not

require that attorneys be producible on call, but only that the suspect be informed, as here, that he

has the right to an attorney before and during questioning, and that an attorney would be appointed

for him if he could not afford one.” Id. at 204. In this case, the police “reasonably conveyed



                                                 -13-
No. 19-1782, United States v. Abdi


[Abdi]’s right to have an attorney present, not only at the outset of interrogation, but at all times.”

Florida v. Powell, 559 U.S. 50, 62 (2010).

       Moreover, when one of the officers followed up again stating, “We have to read you your

rights and we have to let you know your rights,” Abdi reaffirmed, “I know my rights. I know my

rights.” When one of the officers asked Abdi if he wanted to continue with the interview or wait,

Abdi responded, “I guess I can talk,” but added that he would not answer every question. The

officer confirmed that he wouldn’t have to: “That’s up to you . . . . We can’t . . . make you.” Abdi

nevertheless proceeded to confess.

       We have no trouble concluding that this was the product of a voluntary and intelligent

waiver. After police read Abdi a proper set of Miranda warnings, he affirmed that he understood

his rights—twice. And he also said he would refuse to answer certain questions. “[I]t is difficult

to say that [Abdi] was not aware of his right to remain silent and the consequences of waiving that

right when” he said he would “selectively decline[] to answer certain questions.” United States v.

Crumpton, 824 F.3d 593, 608 (6th Cir. 2016). And, in case there was still any doubt as to Abdi’s

understanding, the officers confirmed yet again that he did not have to answer their questions

before proceeding.

       Finally, Abdi insists that his status as a “foreigner” and “immigrant whose first language

is not English” should give us pause. But when we look at the full picture, these facts have little,

if any, bearing on the voluntariness of his Miranda waiver. Abdi moved to the United States at

nine years old—a full 23 years before the interrogation—and is now a United States citizen. He

graduated from high school in the United States. In fact, at the beginning of the SCSPD interview,

he confirmed for the officers that he can “read and write” and “understand English.” And a review

of his various conversations in the record dispels any notion that Abdi struggles with the English



                                                 -14-
No. 19-1782, United States v. Abdi


language. We have no hesitation in dismissing Abdi’s suggestion that any lack of facility with

English could have compromised his waiver.

                                                   2.

        Abdi next argues that his request for counsel was ignored. But that is not so. Abdi never

invoked his right to an attorney in the first place.

        A suspect who requests counsel during an interview with police “is not subject to further

questioning until a lawyer has been made available or the suspect himself reinitiates conversation.”

Davis v. United States, 512 U.S. 452, 458 (1994). However, for this right to kick in, a “suspect

must unambiguously request counsel.” Id. at 459 (emphasis added). We have recognized that this

limitation presents a “high bar” to affording relief. United States v. Potter, 927 F.3d 446, 450 (6th

Cir. 2019). The police need not cease questioning “if a suspect makes a reference to an attorney

that is ambiguous or equivocal in that a reasonable officer in light of the circumstances would have

understood only that the suspect might be invoking the right to counsel.” Davis, 512 U.S. at 459.

“The mere mention of an attorney does not cut it. Nor does a question about having an attorney.”

Potter, 927 F.3d at 451 (internal citation omitted). A more direct request for counsel is required.

        Abdi’s statements were equivocal at best. He never asked for an attorney or requested that

questioning stop until he had an opportunity to consult one. He only asked, “Is there a lawyer

around by chance right now?” and then proceeded to inquire about the procedures “if [he] was to

request one” and “If [he] can’t afford one[.]” That equivocation falls well short of an invocation.

See Potter, 927 F.3d at 451 (collecting cases). Indeed, after police told him a second time, “We

have to read you your rights and we have to let you know your rights,” Abdi replied, “I know my

rights. I know my rights.” Without mentioning counsel, Abdi then agreed to talk. Under these

circumstances, there was no unambiguous invocation of the right to counsel.



                                                 -15-
No. 19-1782, United States v. Abdi


       In short, there were no constitutional violations in the SCSPD interrogation. As a result,

there was nothing to taint the FBI’s subsequent interview, during which Abdi was reread his

Miranda rights and waived them once again. His confessions to the FBI were properly admitted.

                                                IV.

       On to the alleged sentencing error. Abdi argues that, because he has no prior criminal

record, the First Step Act prevented the court from imposing consecutive seven-year sentences for

each of his eight § 924(c)(1)(A)(ii) convictions. That is incorrect.

       Two provisions of the Armed Career Criminal Act (ACCA) are relevant to this issue. First,

except when a greater sentence is required, 18 U.S.C. § 924(c)(1)(A)(ii) imposes a mandatory

minimum sentence of seven years for anyone convicted of “brandish[ing]” a firearm “during and

in relation to any crime of violence.” Second, for a defendant like Abdi convicted of multiple such

violations, the mandatory minimum sentences are to be stacked, such that they must run

consecutively. See id. § 924(c)(1)(D)(ii). That is exactly what the district court did in imposing

Abdi’s sentence.

       The First Step Act did not touch either of these provisions. It “does not change the

mandatory-minimum sentences for defendants convicted of possessing, brandishing, or

discharging a firearm during a crime of violence.” United States v. Richardson, 948 F.3d 733,

744–745 (6th Cir. 2020). And it does not change that a multicount offender like Abdi is to “receive

a seven-year sentence for the first count under § 924(c) and seven-year sentences—also to run

consecutively—for each of the . . . other counts.” Id. at 745.

       Instead, the First Step Act amended a different provision—§ 924(c)(1)(C)—to limit when

courts must impose an enhanced 25-year mandatory minimum based on a defendant’s prior ACCA

convictions. See First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5221–22. That



                                                -16-
No. 19-1782, United States v. Abdi


provision has no application to the case before us. Indeed, § 924(c)(1)(C)—both before and after

the First Step Act amendment—makes no mention at all of whether the sentences for multiple

ACCA convictions are to run consecutively.

       Relying on snippets of decontextualized legislative history and policy arguments, Abdi

contends that Congress’s amendment to § 924(c)(1)(C) was silently “intended to prevent the

stacking of sentences.” But not only is that reading squarely foreclosed by our precedent, see

Richardson, 948 F.3d at 745, it wholly ignores and contradicts the plain text of the subsection that

actually addresses how sentences are to run, see 18 U.S.C. § 924(c)(1)(D)(ii) (“no term of

imprisonment imposed on a person under this subsection shall run concurrently with any other

term of imprisonment imposed on the person”). We “must presume that a legislature says in a

statute what it means and means in a statute what it says there.” Conn. Nat’l Bank v. Germain,

503 U.S. 249, 253–54 (1992). When “the words of a statute are unambiguous,” as here, the

“‘judicial inquiry is complete.’” Id. at 254 (quoting Rubin v. United States, 449 U.S. 424, 430

(1981)). The district court properly sentenced Abdi.

                                               ***

       For the foregoing reasons, we AFFIRM the judgment of the district court.




                                               -17-